Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 28, 2018

                                      No. 04-18-00194-CV

                              Helen H. VO and Danny T. Nguyen,
                                         Appellants

                                                v.

                                           Hiep T. VO,
                                            Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI06982
                          Honorable Richard Price, Judge Presiding


                                         ORDER
        Appellants’ brief was due May 29, 2018. Neither the brief nor a motion for extension of
time was filed. On June 6, 2018, we ordered appellants to file on or before June 18, 2018 their
brief and a written response reasonably explaining their failure to timely file the brief. We
warned appellants that if they failed to file a brief and the written response by the date ordered,
we would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).

        On June 26, 2018, appellants filed a response, reasonably explaining their failure to
timely file their brief. That same day, appellants filed their brief. However, the brief does not
comply with Rule 38.1(k) of the Texas Rules of Appellate Procedure because the brief does not
contain an appendix. See R. 38.1(k). Although this court is not ordering appellant to rebrief at
this time, we ORDER appellant to file an appendix on or before July 9, 2018. Appellee is
reminded that his brief is due on or before July 26, 2018.



                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court